Citation Nr: 1316436	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  12-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for dental trauma to tooth number 10.

2.  Entitlement to service connection for residuals of injury to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from November 1953 to October 1957 and in the U.S. Navy from February 1959 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board notes that the Veteran originally filed his dental claim for service connection for treatment purposes only.  That claim was forwarded to the Dental Clinic Eligibility Section at the VA Medical Center in Sheridan, Wyoming, in July 2009.  It received a response that the claim was reviewed by the Dentist who saw no basis to approve a dental claim for benefits.  The Veteran was advised at an April 2011 Informal Conference with a Decision Review Officer at the RO, as well as in the Statement of the Case issued in September 2012, that the VA Medical Center is responsible for determine his eligibility for any dental treatment and that any inquiries concerning this eligibility for dental treatment decision should be directed to the Eligibility Section of the Dental Clinic at the VA Medical Center in Sheridan.   Consequently, the RO did not take jurisdiction over the issue of entitlement to service connection for the Veteran's claimed dental trauma for treatment purposes.  The Board, therefore, also does not have jurisdiction over such claim at this time and has limited it's review to service connection for dental trauma for compensation purposes only.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of injury to the eyes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDING OF FACT

The Veteran's loss of tooth number 10 in service was not due to loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for dental trauma to tooth number 10 for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012) .  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in November and December of 2009, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Id.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told that it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates that he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the Veteran, and that any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination or opinion in relation to the claim for service connection because the competent, credible and probative evidence fails to indicate that the Veteran may have  incurred any dental trauma or disease, such as osteomyelitis, in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran contends that he is entitled to service connection for a dental injury to tooth number 10 incurred in service.  He has stated that, on October 8, 1956, he was struck in the mouth by an unknown flying object while patronizing a bar while off duty in Germany, which knocked his tooth out.  (See multiple statements and April 2011 Informal Conference report.)  He has also stated that the tooth was broken off below the gum line.  (See July 2010 statement and VA Form 9.)  He has related that he was sent to a dentist over 200 miles away who removed the remains of the tooth and gave him a temporary bridge.  (See July 2010 statement.)  

The Veteran's service treatment records from his period of service in the Air Force from November 1953 to October 1957 are silent for complaints of or treatment for any injury to the Veteran's mouth resulting in a broken tooth.  The Veteran's entrance examination in November 1953 indicates that tooth number 10 was present.  A service medical record dated in March 1955 notes that he was hit in the mouth with a baseball resulting in a laceration of the upper lip , but there was no mention of injury to the teeth.  Service dental treatment records demonstrate that, on March 6, 1956, tooth number 10 was extracted due to an abscess and periodontitis.  On March 27, 1956, an impression for an upper partial denture was made.  On April 5, 1956, the Veteran was provided with a dental instrument replacing missing teeth number 4, 10 and 14 (it is noted that the records show that tooth number 14 was missing upon entry into service and tooth number 4 was extracted on November 29, 1955 due to acute periodontitis).    Denture repair was conducted on May 2, 1956.  On March 14, 1957, repair was again conducted on his partial denture.   

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Thus, the question is whether service connection for compensation purposes is warranted for any disability found under 38 C.F.R. § 4.150.  Missing teeth are compensable for rating purposes where the loss results from "bone loss through trauma or disease such as osteomyelitis[.]"  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet.  App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  However, the Note immediately following also states that these ratings do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.

Despite the Veteran's contentions, the service dental treatment records fail to demonstrate that he sustained trauma to tooth number 10 resulting in it being broken and thus extracted.  Rather, the service dental treatment records demonstrate the Veteran had multiple grossly decayed and abscessed teeth with evidence of periodontitis.  It is clear from these records that the extraction of tooth number 10 was due to an abscess and periodontitis.  Thus, the service dental treatment records contradict the Veteran's statements as to why this tooth was removed in service.  

Moreover, the dental trauma reported by the Veteran is not supported by the service dental treatment records as they indicate that tooth number 10 was extracted in March 1956.  Thus, in October 1956, tooth number 10 was no longer present and he could not have received trauma to it.  In addition, the Board notes that the service dental treatment records shows the Veteran received treatment for caries to teeth number 3 and 31 on October 8, 1956, the date the Veteran said he sustained the injury to tooth number 10.  The Veteran was seen again on October 30th for caries to tooth number 32 without mention of any fractured tooth being present.  Subsequent treatment records do not show any treatment for a fractured tooth.

Even if the Board were to take into account that there has been more than 50 years between the claimed dental trauma and the Veteran filing a claim for service connection such that his memory as to the date of the injury may not be reliable, the fact remains that the service dental treatment records fail to demonstrate that the reason for the extraction of tooth number 10 was due to trauma.  Although the Veteran may be correct in asserting that trauma could cause an abscess, in the present case, the service dental treatment records indicate that the Veteran also had periodontitis, which was most likely the cause of the abscess.  Again, there is no comment in the records that the tooth was fractured or that there was injury to the tooth that caused it to be extracted.  The Board finds this significant because the dental treatment records clearly indicate the cause of each treatment the Veteran received for his teeth and the lack of a notation of a fracture of tooth number 10, therefore, preponderates against finding that its extraction was the result of trauma to the tooth.

Furthermore, these records contradict the Veteran's recollection that he was sent by the Air Force over 200 miles away to an outside dentist for treatment.  It is clear that treatment for tooth number 10 was all conducted by the military dentists to include providing the Veteran with a partial denture (or bridge, as the Veteran has called it).  Furthermore, the Board notes that the service treatment records show that the Veteran was sent from the 7330th Air Force Hospital in Furstenfelbruck, Germany, to the 7100th Air Force Hospital in Wiesbaden, Germany, a distance shown by Google maps to be 413 kilometers (or approximately 256 miles) to be seen by an ear, nose and throat specialist in August 1955 because of the Veteran wanting to have surgery to correct a deviated septum that was the result of having his nose twice broken.  The Board believes, therefore, that the Veteran's recollection of having been sent over 200 miles for treatment actually relates to this treatment and not for dental treatment relating to a fractured tooth.

Given that over 50 years has passed between the Veteran's service and his filing his claim, the Board can understand that his memory may not be exactly clear as to the events in service and their timing.  The Board also acknowledges that the Veteran is competent to testify that he was hit in the mouth and fractured a tooth as this is something that is capable of lay observation.  The Board also acknowledges what appears to be the Veteran's sincere belief that he lost tooth number 10 because of an injury in service.  In weighing the evidence, however, the Board finds that the more credible, probative and persuasive evidence of what happened in service and the reasons for the removal of tooth number 10 are the service treatment records because they were made contemporaneous to his service and record the events and when they occurred in service.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that service connection for dental trauma to tooth number 10 is warranted because there is no evidence of record that the Veteran's loss of tooth number 10 in service was due to the loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  Rather, the service dental treatment records clearly show that the loss of tooth number 10 was the result of an abscess and periodontitis.  The preponderance of the evidence being against the claim, there is no doubt to be resolved.  Service connection for dental trauma to tooth number 10 for compensation purposes is, therefore, not warranted.


ORDER

Entitlement to service connection for dental trauma to tooth number 10 is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for residuals of injury to the eyes is warranted for additional development.

In May 2009, the Veteran filed a claim for service connection for "an eye condition due to an accident in which an arc scorched my eyes in Okinawa, Japan while in service."  In a statement dated July 30, 2009, the Veteran stated that his claim was for his left eye condition.   He related that he was working on the roof of the "Futima Base Hospital" assisting a welder and his eye was burned by the flash of the arc welder.  He stated he later developed glaucoma in his left eye and that the eye waters and blurs to the point he is unable to see out of it.  

In a July 2010 statement, the Veteran stated that the injury was a severe eye burn to both eyes while assisting a welder working on an air conditioning unit on the roof.  He stated that the following morning he could not see and missed a watch-standing assignment and was disciplined.  He also stated that his immediate supervisor saw his eyes and postponed his orders and told him to immediately seek medical attention, which he did at the base dispensary at "Camp Kubasaki" where he received medicine that he applied to his eyes.  He also related that he missed several days of work until he was cleared to resume work status.  Finally, he stated that he currently suffers eye problems including issues involving severe eye tearing and drainage problems, glaucoma and the deterioration of his vision at a significantly faster rate than would be expected for his age.  

Current medical evidence demonstrates the Veteran is diagnosed to have glaucoma in the left eye, dry eye bilaterally, and non-senile cataracts.  In addition, the Veteran submitted a statement from his private treating physician dated in November 2010.  This physician stated that the Veteran suffers from primary open angle glaucoma in the left eye.  He stated that monocular glaucoma is very rare unless it is secondary to something such as radiation or trauma.  He also stated that the Veteran suffers from severe dry eye, worse in the left eye, which is treated with punctal occlusion and Restasis.

Initially, the Board notes that the RO has only adjudicated service connection for glaucoma of the left eye.  It has not adjudicated whether service connection for the Veteran's bilateral dry eye or non-senile cataracts are related to his claimed in-service injury to his eyes.  Since the Veteran's initial claim was simply for an "eye condition" without specifying a particular eye or condition and he also submitted a statement within one year after the April 2010 rating decision that discusses both eyes and that he has symptoms of dry eye in them, the Board finds that the RO has not fully adjudicated all possible residuals of the claimed in-service injury.  Consequently, the Board has recharacterized the issue on appeal and, on remand, the RO should adjudicate service connection for all current eye conditions.

Next the Board finds that additional documentary development is warranted to assist the Veteran in obtaining all possible evidence to support his claim.  The Board acknowledges that the RO was unsuccessful in obtaining any service treatment records from a search of "Fatima Marine Corps, Camp Kubasaki" for June 1960 (the month the Veteran identified the injury was incurred).  The Board questions whether this is the correct location as there is nothing in the record to actually establish the Veteran's unit assignment and assigned location in Okinawa.  The Veteran stated this injury happened while he was working on the "Futima Base Hospital;" however, the RO searched for "Fatima Marine Corps."  The Board notes that a quick internet search does not show either a Futima or a Fatima Marine Base.  It did show, however, a Futenma Marine Corps base and that the U.S. Naval Mobile Construction Battalion Three was working on this base in the late 1950s/early 1960s.  Furthermore, the Board notes that a quick internet search does not come up with any information regarding a "Camp Kubasaki," although  there is a Kubasaki High School for defense dependents located in Okinawa Japan.

Thus, on remand, it is necessary to obtain the Veteran's service personnel record to determine his actual unit assignment and assigned location while he was serving in Okinawa.  If not noted in his service personnel record, then the Veteran should be contacted and asked to provide such information.  Thereafter, if it is determined that the Veteran's location was other than "Fatima Marine Corps, Camp Kubasaki," then another search should be conducted for any clinical records from the newly determined location for June 1960.  The Board also finds that records for the month of December 1959 should also be searched.  The Veteran has stated that he was punished for missing a watch-standing after the injury and that this was the only punishment he received in service.  The RO obtained a record of Nonjudicial Punishment for the Veteran leaving post in December 1959.  A search for clinical records for December 1959 has not, however, been conducted.

Furthermore, the Veteran has reported that he was off from work for several days after the injury and had to receive a medical release in order to resume working.  No search of the Veteran's unit records, such as daily diaries, has been conducted to verify whether there is a record of this temporary medical release from duty.  On remand, such should be requested for both December 1959 and June 1960.

In addition, the record clearly demonstrates the Veteran has been treated by a private physician for his current eye conditions since 1997, pursuant to this physician's November 2010 statement.  In submitting treatment records, however, this physician indicated that it would take a box to submit all of the Veteran's treatment records.  Thus he only provided treatment records from August 2005 through August 2009.  The Board notes, however, that neither the records nor the statement provided by this physician indicate the initial onset and diagnosis of the claimed eye conditions, which information and evidence would be highly relevant    to the Veteran's claim.  Thus, on remand, such records should be sought.

Finally, once any additional evidence has been obtained, the Veteran should be scheduled for a VA eye examination, which he has not been provided.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the private treating physician's statement is sufficient enough to indicate a possible link between the Veteran's claimed flash burn injury in service and his current left eye glaucoma.  It is not, however, definite enough to be sufficient nexus evidence.  Consequently, the Board finds that VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide information regarding the onset of his currently claimed eye conditions of left eye glaucoma, bilateral dry eyes and bilateral non-senile cataracts, and the medical care professional(s), whether VA or non-VA, who initially diagnosed him to have these conditions.  For any private physician identified, ask him to provide a release of records for VA to obtain the treatment records from the identified private physician(s), especially those showing the initial onset and diagnosis of these eye conditions.  The Veteran should also be advised that he can provide these treatment records himself.  If he provides a completed release, then the identified records should be requested and obtained if available.  A negative reply should be requested if any requested records are not available.  The Veteran and his representative should be advised if any identified records were not obtained and provided an opportunity to submit these records.

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request that it provide a complete copy of the Veteran's service personnel record.

3.  After obtaining the Veteran's service personnel record, it should be reviewed to determine the Veteran's specific unit of assignment with the U.S. Naval Mobile Construction Battalion Three and, if possible, the specific base/camp he was assigned to during his period of service in Okinawa, Japan.  If the records do not provide sufficient enough information to determine the Veteran's exact unit and location while serving in Okinawa, the Veteran should be contacted and asked to provide that information.   

4.  If sufficient information is obtained to demonstrate the Veteran's specific unit of assignment and base/camp assigned to in Okinawa, then the following development should be conducted:

(1)  Contact the NPRC, or any other appropriate agency, and ask it to conduct a search for any clinical or inpatient records at the identified base/camp the Veteran was assigned to while stationed in Okinawa, Japan, for treatment for flash burns to the bilateral eye for the months of December 1959 and June 1960.

(2)  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, and request it conduct a search of the unit records, especially any daily diaries or other records that accounted for troop members' duty status, for the Veteran's assigned unit while he was stationed in Okinawa, Japan, for the months of December 1959 and June 1960 for any evidence demonstrating that the Veteran was placed on temporary off-duty status or sick/medical leave.  A negative reply should be requested if there is no documentation found or there is no documentation to show the requested information.  If there is insufficient information provided to conduct a search, then a formal finding of such should be made by the JSRRC coordinator.

5.  After all additional available evidence has been obtained, schedule the Veteran for a VA eye examination to be conducted by an ophthalmologist.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should identity all current eye conditions the Veteran has that are not of a developmental or congenital nature (it is noted that current treatment records demonstrate the Veteran is diagnosed to have glaucoma in the left eye, dry eye bilaterally and bilateral non-senile cataracts).  For each eye condition identified upon examination, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service, specifically whether it is related to bilateral flash burns to the retina the Veteran has stated he incurred during his Naval service in approximately 1959 or 1960.  In rendering an opinion, the examiner should consider the Veteran's statements, if any, as to a continuity of symptoms.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After ensuring that all efforts have been conducted to comply with VA's duty to assist the Veteran (to include ensuring that the VA examination report and medical opinion are adequate), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


